
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 386
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To improve enforcement of mortgage fraud,
		  securities and commodities fraud, financial institution fraud, and other frauds
		  related to Federal assistance and relief programs, for the recovery of funds
		  lost to these frauds, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fraud Enforcement and Recovery Act of
			 2009 or FERA.
		2.Amendments to improve mortgage, securities,
			 commodities, and financial fraud recovery and enforcement
			(a)Definition of financial institution amended
			 To include mortgage lending businessSection 20 of title 18, United States Code,
			 is amended—
				(1)in paragraph (8), by striking
			 or after the semicolon;
				(2)in paragraph (9), by striking the period
			 and inserting ; or; and
				(3)by inserting at the end the
			 following:
					
						(10)a mortgage lending business (as defined in
				section 27 of this title) or any person or entity that makes in whole or in
				part a federally related mortgage loan as defined in section 3 of the Real
				Estate Settlement Procedures Act of
				1974.
						.
				(b)Mortgage lending business defined
				(1)In generalChapter 1 of title 18, United States Code,
			 is amended by inserting after section 26 the following:
					
						27.Mortgage lending business
				definedIn this title, the
				term mortgage lending business means an organization which
				finances or refinances any debt secured by an interest in real estate,
				including private mortgage companies and any subsidiaries of such
				organizations, and whose activities affect interstate or foreign
				commerce.
						.
				(2)Chapter analysisThe chapter analysis for chapter 1 of title
			 18, United States Code, is amended by adding at the end the following:
					
						
							27. Mortgage lending business
				defined.
						
						.
				(c)False statements in mortgage applications
			 amended To include false statements by mortgage brokers and agents of mortgage
			 lending businessesSection
			 1014 of title 18, United States Code, is amended by—
				(1)striking or after the
			 International Banking Act of 1978),; and
				(2)inserting after section 25(a) of the
			 Federal Reserve Act the following: , or a mortgage lending
			 business, or any person or entity that makes in whole or in part a federally
			 related mortgage loan as defined in section 3 of the Real Estate Settlement
			 Procedures Act of 1974.
				(d)Major fraud
			 against the government amended To include economic relief and troubled asset
			 relief program fundsSection 1031(a) of title 18, United States
			 Code, is amended by—
				(1)inserting after
			 or promises, in the following: any grant, contract,
			 subcontract, subsidy, loan, guarantee, insurance, or other form of Federal
			 assistance, including through the Troubled Asset Relief Program, an economic
			 stimulus, recovery or rescue plan provided by the Government, or the
			 Government's purchase of any troubled asset as defined in the Emergency
			 Economic Stabilization Act of 2008, or in;
				(2)striking
			 the contract, subcontract and inserting such grant,
			 contract, subcontract, subsidy, loan, guarantee, insurance, or other form of
			 Federal assistance; and
				(3)striking
			 for such property or services.
				(e)Securities fraud amended To include fraud
			 involving options and futures in commodities
				(1)In generalSection 1348 of title 18, United States
			 Code, is amended—
					(A)in the caption, by inserting
			 and
			 commodities after Securities;
					(B)in paragraph (1), by inserting any
			 commodity for future delivery, or any option on a commodity for future
			 delivery, or after any person in connection with;
			 and
					(C)in paragraph (2), by inserting any
			 commodity for future delivery, or any option on a commodity for future
			 delivery, or after in connection with the purchase or sale
			 of.
					(2)Chapter analysisThe item for section 1348 in the chapter
			 analysis for chapter 63 of title 18, United States Code, is amended by
			 inserting and commodities after
			 Securities.
				(f)Money laundering amended To define proceeds
			 of specified unlawful activity
				(1)Money launderingSection 1956(c) of title 18, United States
			 Code, is amended—
					(A)in paragraph (8), by striking the period
			 and inserting ; and; and
					(B)by inserting at the end the
			 following:
						
							(9)the term proceeds means any
				property derived from or obtained or retained, directly or indirectly, through
				some form of unlawful activity, including the gross receipts of such
				activity.
							.
					(2)Monetary transactionsSection 1957(f) of title 18, United States
			 Code, is amended by striking paragraph (3) and inserting the following:
					
						(3)the terms specified unlawful
				activity and proceeds shall have the meaning given those
				terms in section 1956 of this
				title.
						.
				(g)Sense of the
			 congress and report concerning required approval for merger cases
				(1)Sense of
			 congressIt is the sense of the Congress that no prosecution of
			 an offense under section 1956 or 1957 of title 18, United States Code, should
			 be undertaken in combination with the prosecution of any other offense, without
			 prior approval of the Attorney General, the Deputy Attorney General, the
			 Assistant Attorney General in charge of the Criminal Division, a Deputy
			 Assistant Attorney General in the Criminal Division, or the relevant United
			 States Attorney, if the conduct to be charged as specified unlawful
			 activity in connection with the offense under section 1956 or 1957 is
			 so closely connected with the conduct to be charged as the other offense that
			 there is no clear delineation between the two offenses.
				(2)ReportOne
			 year after the date of the enactment of this Act, and at the end of each of the
			 four succeeding one-year periods, the Attorney General shall report to the
			 House and Senate Committees on the Judiciary on efforts undertaken by the
			 Department of Justice to ensure that the review and approval described in
			 paragraph (1) takes place in all appropriate cases. The report shall include
			 the following:
					(A)The number of
			 prosecutions described in paragraph (1) that were undertaken during the
			 previous one-year period after prior approval by an official described in
			 paragraph (1), classified by type of offense and by the approving
			 official.
					(B)The number of
			 prosecutions described in paragraph (1) that were undertaken during the
			 previous one-year period without such prior approval, classified by type of
			 offense, and the reasons why such prior approval was not obtained.
					(C)The number of
			 times during the previous year in which an approval described in paragraph (1)
			 was denied.
					3.Authorization of additional funding to
			 combat mortgage fraud, securities and commodities fraud, and other frauds
			 involving Federal economic assistance
			(a)Authorization of Additional Appropriations
			 for the Department of Justice
				(1)In generalThere is authorized to be appropriated to
			 the Attorney General, $165,000,000 for each of the fiscal years 2010 and 2011,
			 for the purposes of investigations and prosecutions and civil and
			 administrative proceedings involving Federal assistance programs and financial
			 institutions, including financial institutions to which this Act and amendments
			 made by this Act apply.
				(2)AllocationsWith respect to fiscal years 2010 and 2011,
			 the amounts authorized to be appropriated under paragraph (1) shall be
			 allocated as follows:
					(A)Federal Bureau of Investigation:
			 $75,000,000 for fiscal year 2010 and $65,000,000 for fiscal year 2011, an
			 appropriate percentage of which amounts shall be used to investigate mortgage
			 fraud.
					(B)The offices of the United States Attorneys:
			 $50,000,000 for each fiscal year.
					(C)The criminal division of the Department of
			 Justice: $20,000,000 for each fiscal year.
					(D)The civil division of the Department of
			 Justice: $15,000,000 for each fiscal year.
					(E)The tax division of the Department of
			 Justice: $5,000,000 for each fiscal year.
					(b)Authorization of additional appropriations
			 for the Postal Inspection ServiceThere is authorized to be appropriated to
			 the Postal Inspection Service of the United States Postal Service, $30,000,000
			 for each of the fiscal years 2010 and 2011 for investigations involving Federal
			 assistance programs and financial institutions, including financial
			 institutions to which this Act and amendments made by this Act apply.
			(c)Authorization of additional appropriations
			 for the inspector general for the Department of Housing and Urban
			 DevelopmentThere is
			 authorized to be appropriated to the Inspector General of the Department of
			 Housing and Urban Development, $30,000,000 for each of the fiscal years 2010
			 and 2011 for investigations involving Federal assistance programs and financial
			 institutions, including financial institutions to which this Act and amendments
			 made by this Act apply.
			(d)Authorization of additional appropriations
			 for the United States Secret ServiceThere is authorized to be appropriated to
			 the United States Secret Service of the Department of Homeland Security,
			 $20,000,000 for each of the fiscal years 2010 and 2011 for investigations
			 involving Federal assistance programs and financial institutions, including
			 financial institutions to which this Act and amendments made by this Act
			 apply.
			(e)Authorization of
			 additional appropriations for the Securities and Exchange Commission
				(1)In
			 generalThere is authorized to be appropriated to the Securities
			 and Exchange Commission, $20,000,000 for each of the fiscal years 2010 and 2011
			 for investigations and enforcement proceedings involving financial
			 institutions, including financial institutions to which this Act and amendments
			 made by this Act apply.
				(2)Inspector
			 GeneralThere is authorized to be appropriated to the Securities
			 and Exchange Commission, $1,000,000 for each of the fiscal years 2010 and 2011
			 for the salaries and expenses of the Office of the Inspector General of the
			 Securities and Exchange Commission.
				(f)Use of funds
				(1)In
			 generalThe funds
			 appropriated pursuant to authorization under this section shall be limited to
			 covering the costs of each listed agency or department for investigating
			 possible criminal, civil, or administrative violations and for criminal, civil,
			 or administrative proceedings involving financial crimes and crimes against
			 Federal assistance programs, including mortgage fraud, securities and
			 commodities fraud, financial institution fraud, and other frauds related to
			 Federal assistance and relief programs.
				(2)Funds for
			 Training and ResearchFunds authorized to be appropriated under
			 this section may be used and expended for programs for improving the detection,
			 investigation, and prosecution of economic crime including financial fraud and
			 mortgage fraud. Funds allocated under this section may be allocated to programs
			 which assist State and local criminal justice agencies to develop, establish,
			 and maintain intelligence-focused policing strategies and related information
			 sharing; provide training and investigative support services to State and local
			 criminal justice agencies to provide such agencies with skills and resources
			 needed to investigate and prosecute such criminal activities and related
			 criminal activities; provide research support, establish partnerships, and
			 provide other resources to aid State and local criminal justice agencies to
			 prevent, investigate, and prosecute such criminal activities and related
			 problems; provide information and research to the general public to facilitate
			 the prevention of such criminal activities; and any other programs specified by
			 the Attorney General as furthering the purposes of this Act.
				(g)Additional
			 nature of authorizations; availabilityThe amounts authorized
			 under this section are in addition to amounts otherwise authorized in other
			 Acts and shall remain available until expended.
			(h)Report to CongressFollowing the final expenditure of all
			 funds appropriated pursuant to authorization under this section, the Attorney
			 General, in consultation with the United States Postal Inspection Service, the
			 Inspector General for the Department of Housing and Urban Development, the
			 Secretary of Homeland Security, and the Commissioner of the Securities and
			 Exchange Commission, shall submit a report to Congress identifying—
				(1)the amounts expended under each of
			 subsections (a), (b), (c), (d), and (e) and a certification of compliance with
			 the requirements listed in subsection (f); and
				(2)the amounts recovered as a result of
			 criminal or civil restitution, fines, penalties, and other monetary recoveries
			 resulting from criminal, civil, or administrative proceedings and settlements
			 undertaken with funds authorized by this Act.
				4.Clarifications to the False Claims Act to
			 reflect the original intent of the law
			(a)Clarification of the False Claims
			 ActSection 3729 of title 31,
			 United States Code, is amended—
				(1)by striking subsection (a) and inserting
			 the following:
					
						(a)Liability for certain acts
							(1)In generalSubject to paragraph (2), any person
				who—
								(A)knowingly presents, or causes to be
				presented, a false or fraudulent claim for payment or approval;
								(B)knowingly makes, uses, or causes to be made
				or used, a false record or statement material to a false or fraudulent
				claim;
								(C)conspires to commit a violation of
				subparagraph (A), (B), (D), (E), (F), or (G);
								(D)has possession, custody, or control of
				property or money used, or to be used, by the Government and knowingly
				delivers, or causes to be delivered, less than all of that money or
				property;
								(E)is authorized to make or deliver a document
				certifying receipt of property used, or to be used, by the Government and,
				intending to defraud the Government, makes or delivers the receipt without
				completely knowing that the information on the receipt is true;
								(F)knowingly buys, or receives as a pledge of
				an obligation or debt, public property from an officer or employee of the
				Government, or a member of the Armed Forces, who lawfully may not sell or
				pledge property; or
								(G)knowingly makes, uses, or causes to be made
				or used, a false record or statement material to an obligation to pay or
				transmit money or property to the Government, or knowingly conceals or
				knowingly and improperly avoids or decreases an obligation to pay or transmit
				money or property to the Government,
								is liable to the United States
				Government for a civil penalty of not less than $5,000 and not more than
				$10,000, as adjusted by the Federal Civil Penalties Inflation Adjustment Act of
				1990 (28 U.S.C. 2461 note; Public Law 104–410), plus 3 times the amount of
				damages which the Government sustains because of the act of that person.(2)Reduced damagesIf the court finds that—
								(A)the person committing the violation of this
				subsection furnished officials of the United States responsible for
				investigating false claims violations with all information known to such person
				about the violation within 30 days after the date on which the defendant first
				obtained the information;
								(B)such person fully cooperated with any
				Government investigation of such violation; and
								(C)at the time such person furnished the
				United States with the information about the violation, no criminal
				prosecution, civil action, or administrative action had commenced under this
				title with respect to such violation, and the person did not have actual
				knowledge of the existence of an investigation into such violation,
								the court may assess not less than 2
				times the amount of damages which the Government sustains because of the act of
				that person.(3)Costs of civil actionsA person violating this subsection shall
				also be liable to the United States Government for the costs of a civil action
				brought to recover any such penalty or
				damages.
							;
				(2)by striking subsections (b) and (c) and
			 inserting the following:
					
						(b)DefinitionsFor purposes of this section—
							(1)the terms knowing and
				knowingly—
								(A)mean that a person, with respect to
				information—
									(i)has actual knowledge of the
				information;
									(ii)acts in deliberate ignorance of the truth
				or falsity of the information; or
									(iii)acts in reckless disregard of the truth or
				falsity of the information; and
									(B)require no proof of specific intent to
				defraud;
								(2)the term claim—
								(A)means any request or demand, whether under
				a contract or otherwise, for money or property and whether or not the United
				States has title to the money or property, that—
									(i)is presented to an officer, employee, or
				agent of the United States; or
									(ii)is made to a contractor, grantee, or other
				recipient, if the money or property is to be spent or used on the Government's
				behalf or to advance a Government program or interest, and if the United States
				Government—
										(I)provides or has provided any portion of the
				money or property requested or demanded; or
										(II)will reimburse such contractor, grantee, or
				other recipient for any portion of the money or property which is requested or
				demanded; and
										(B)does not include requests or demands for
				money or property that the Government has paid to an individual as compensation
				for Federal employment or as an income subsidy with no restrictions on that
				individual's use of the money or property;
								(3)the term
				obligation means an established duty, whether or not fixed,
				arising from an express or implied contractual, grantor-grantee, or
				licensor-licensee relationship, from a fee-based or similar relationship, from
				statute or regulation, or from the retention of any overpayment; and
							(4)the term material means having
				a natural tendency to influence, or be capable of influencing, the payment or
				receipt of money or property.
							;
				
				(3)by redesignating subsections (d) and (e) as
			 subsections (c) and (d), respectively; and
				(4)in subsection (c), as redesignated, by
			 striking subparagraphs (A) through (C) of subsection (a) and
			 inserting subsection (a)(2).
				(b)Intervention by
			 the governmentSection 3731(b) of title 31, United States Code,
			 is amended—
				(1)by redesignating
			 subsection (c) as subsection (d);
				(2)by redesignating
			 subsection (d) as subsection (e); and
				(3)by inserting the
			 new subsection (c):
					
						(c)If the Government
				elects to intervene and proceed with an action brought under 3730(b), the
				Government may file its own complaint or amend the complaint of a person who
				has brought an action under section 3730(b) to clarify or add detail to the
				claims in which the Government is intervening and to add any additional claims
				with respect to which the Government contends it is entitled to relief. For
				statute of limitations purposes, any such Government pleading shall relate back
				to the filing date of the complaint of the person who originally brought the
				action, to the extent that the claim of the Government arises out of the
				conduct, transactions, or occurrences set forth, or attempted to be set forth,
				in the prior complaint of that
				person.
						.
				(c)Civil
			 investigative demandsSection 3733 of title 31, United States
			 Code, is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)in the matter
			 preceding subparagraph (A)—
							(I)by inserting
			 , or a designee (for purposes of this section), after
			 Whenever the Attorney General; and
							(II)by striking
			 the Attorney General may, before commencing a civil proceeding under
			 section 3730 or other false claims law, and inserting the
			 Attorney General, or a designee, may, before commencing a civil proceeding
			 under section 3730(a) or other false claims law, or making an election under
			 section 3730(b),; and
							(ii)in the matter
			 following subparagraph (D)—
							(I)by striking
			 may not delegate and inserting may delegate;
			 and
							(II)by adding at the
			 end the following: Any information obtained by the Attorney General or a
			 designee of the Attorney General under this section may be shared with any qui
			 tam relator if the Attorney General or designee determine it is necessary as
			 part of any false claims act investigation.; and
							(B)in paragraph
			 (2)(G), by striking the second sentence;
					(2)in subsection
			 (i)(2)—
					(A)in subparagraph
			 (B), by striking , who is authorized for such use under regulations
			 which the Attorney General shall issue; and
					(B)in subparagraph
			 (C), by striking Disclosure of information to any such other agency
			 shall be allowed only upon application, made by the Attorney General to a
			 United States district court, showing substantial need for the use of the
			 information by such agency in furtherance of its statutory
			 responsibilities.; and
					(3)in subsection
			 (l)—
					(A)in paragraph (6),
			 by striking and after the semicolon;
					(B)in paragraph (7),
			 by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(8)the term
				official use means any use that is consistent with the law, and
				the regulations and policies of the Department of Justice, including use in
				connection with internal Department of Justice memoranda and reports;
				communications between the Department of Justice and a Federal, State, or local
				government agency, or a contractor of a Federal, State, or local government
				agency, undertaken in furtherance of a Department of Justice investigation or
				prosecution of a case; interviews of any qui tam relator or other witness; oral
				examinations; depositions; preparation for and response to civil discovery
				requests; introduction into the record of a case or proceeding; applications,
				motions, memoranda and briefs submitted to a court or other tribunal; and
				communications with Government investigators, auditors, consultants and
				experts, the counsel of other parties, arbitrators and mediators, concerning an
				investigation, case or
				proceeding.
							.
					(d)Relief from
			 retaliatory actionsSection 3730(h) of title 31, United States
			 Code, is amended to read as follows:
				
					(h)Relief From
				Retaliatory Actions
						(1)In
				generalAny employee, contractor, or agent shall be entitled to
				all relief necessary to make that employee, contractor, or agent whole, if that
				employee, contractor, or agent is discharged, demoted, suspended, threatened,
				harassed, or in any other manner discriminated against in the terms and
				conditions of employment because of lawful acts done by the employee,
				contractor, or agent on behalf of the employee, contractor, or agent or
				associated others in furtherance of other efforts to stop 1 or more violations
				of this subchapter.
						(2)ReliefRelief
				under paragraph (1) shall include reinstatement with the same seniority status
				that employee, contractor, or agent would have had but for the discrimination,
				2 times the amount of back pay, interest on the back pay, and compensation for
				any special damages sustained as a result of the discrimination, including
				litigation costs and reasonable attorneys’ fees. An action under this
				subsection may be brought in the appropriate district court of the United
				States for the relief provided in this
				subsection.
						.
			(e)False claims
			 jurisdictionSection 3732 of title 31, United States Code, is
			 amended by adding at the end the following new subsection:
				
					(c)Service on State
				or Local AuthoritiesWith
				respect to any State or local government that is named as a co-plaintiff with
				the United States in an action brought under subsection (b), a seal on the
				action ordered by the court under section 3730(b) shall not preclude the
				Government or the person bringing the action from serving the complaint, any
				other pleadings, or the written disclosure of substantially all material
				evidence and information possessed by the person bringing the action on the law
				enforcement authorities that are authorized under the law of that State or
				local government to investigate and prosecute such actions on behalf of such
				governments, except that such seal applies to the law enforcement authorities
				so served to the same extent as the seal applies to other parties in the
				action.
					.
			(f)Effective date and
			 applicationThe amendments
			 made by this section shall take effect on the date of enactment of this Act and
			 shall apply to conduct on or after the date of enactment, except that—
				(1)subparagraph (B)
			 of section 3729(a)(1) of title 31, United States Code, as added by subsection
			 (a)(1), shall take effect as if enacted on June 7, 2008, and apply to all
			 claims under the False Claims Act (31 U.S.C. 3729 et seq.) that are pending on
			 or after that date; and
				(2)section 3731(b) of title 31, as amended by
			 subsection (b); section 3733, of title 31, as amended by subsection (c); and
			 section 3732 of title 31, as amended by subsection (e); shall apply to cases
			 pending on the date of enactment.
				5.Financial Crisis
			 Inquiry Commission
			(a)Establishment of
			 CommissionThere is
			 established in the legislative branch the Financial Crisis Inquiry Commission
			 (in this section referred to as the Commission) to examine the
			 causes, domestic and global, of the current financial and economic crisis in
			 the United States.
			(b)Composition of
			 the Commission
				(1)MembersThe
			 Commission shall be composed of 10 members, of whom—
					(A)3 members shall be appointed by the
			 majority leader of the Senate, in consultation with relevant Committees;
					(B)3 members shall be appointed by the Speaker
			 of the House of Representatives, in consultation with relevant
			 Committees;
					(C)2 members shall be appointed by the
			 minority leader of the Senate, in consultation with relevant Committees;
			 and
					(D)2 members shall be appointed by the
			 minority leader of the House of Representatives, in consultation with relevant
			 Committees.
					(2)Qualifications;
			 limitation
					(A)In
			 generalIt is the sense of
			 the Congress that individuals appointed to the Commission should be prominent
			 United States citizens with national recognition and significant depth of
			 experience in such fields as banking, regulation of markets, taxation, finance,
			 economics, consumer protection, and housing.
					(B)LimitationNo
			 person who is a member of Congress or an officer or employee of the Federal
			 Government or any State or local government may serve as a member of the
			 Commission.
					(3)Chairperson;
			 Vice Chairperson
					(A)In
			 generalSubject to the requirements of subparagraph (B), the
			 Chairperson of the Commission shall be selected jointly by the Majority Leader
			 of the Senate and the Speaker of the House of Representatives, and the Vice
			 Chairperson shall be selected jointly by the Minority Leader of the Senate and
			 the Minority Leader of the House of Representatives.
					(B)Political party
			 affiliationThe Chairperson and Vice Chairperson of the
			 Commission may not be from the same political party.
					(4)Meetings,
			 quorum; vacancies
					(A)Meetings
						(i)Initial
			 meetingThe initial meeting
			 of the Commission shall be as soon as possible after a quorum of members have
			 been appointed.
						(ii)Subsequent
			 meetingsAfter the initial meeting of the Commission, the
			 Commission shall meet upon the call of the Chairperson or a majority of its
			 members.
						(B)Quorum6
			 members of the Commission shall constitute a quorum.
					(C)VacanciesAny
			 vacancy on the Commission shall—
						(i)not
			 affect the powers of the Commission; and
						(ii)be
			 filled in the same manner in which the original appointment was made.
						(c)Functions of the
			 CommissionThe functions of
			 the Commission are—
				(1)to examine the causes of the current
			 financial and economic crisis in the United States, specifically the role
			 of—
					(A)fraud and abuse in the financial sector,
			 including fraud and abuse towards consumers in the mortgage sector;
					(B)Federal and State
			 financial regulators, including the extent to which they enforced, or failed to
			 enforce statutory, regulatory, or supervisory requirements;
					(C)the global
			 imbalance of savings, international capital flows, and fiscal imbalances of
			 various governments;
					(D)monetary policy
			 and the availability and terms of credit;
					(E)accounting
			 practices, including, mark-to-market and fair value rules, and treatment of
			 off-balance sheet vehicles;
					(F)tax treatment of
			 financial products and investments;
					(G)capital
			 requirements and regulations on leverage and liquidity, including the capital
			 structures of regulated and non-regulated financial entities;
					(H)credit rating agencies in the financial
			 system, including, reliance on credit ratings by financial institutions and
			 Federal financial regulators, the use of credit ratings in financial
			 regulation, and the use of credit ratings in the securitization markets;
					(I)lending practices
			 and securitization, including the originate-to-distribute model for extending
			 credit and transferring risk;
					(J)affiliations
			 between insured depository institutions and securities, insurance, and other
			 types of nonbanking companies;
					(K)the concept that certain institutions are
			 “too-big-to-fail” and its impact on market expectations;
					(L)corporate
			 governance, including the impact of company conversions from partnerships to
			 corporations;
					(M)compensation
			 structures;
					(N)changes in
			 compensation for employees of financial companies, as compared to compensation
			 for others with similar skill sets in the labor market;
					(O)the legal and regulatory structure of the
			 United States housing market;
					(P)derivatives and unregulated financial
			 products and practices, including credit default swaps;
					(Q)short-selling;
					(R)financial
			 institution reliance on numerical models, including risk models and credit
			 ratings;
					(S)the legal and regulatory structure
			 governing financial institutions, including the extent to which the structure
			 creates the opportunity for financial institutions to engage in regulatory
			 arbitrage;
					(T)the legal and
			 regulatory structure governing investor and mortgagor protection;
					(U)financial
			 institutions and government-sponsored enterprises; and
					(V)the quality of due
			 diligence undertaken by financial institutions;
					(2)to examine the
			 causes of the collapse of each major financial institution that failed
			 (including institutions that were acquired to prevent their failure) or was
			 likely to have failed if not for the receipt of exceptional Government
			 assistance from the Secretary of the Treasury during the period beginning in
			 August 2007 through April 2009;
				(3)to submit a report
			 under subsection (h);
				(4)to refer to the
			 Attorney General of the United States and any appropriate State attorney
			 general any person that the Commission finds may have violated the laws of the
			 United States in relation to such crisis; and
				(5)to build upon the work of other entities,
			 and avoid unnecessary duplication, by reviewing the record of the Committee on
			 Banking, Housing, and Urban Affairs of the Senate, the Committee on Financial
			 Services of the House of Representatives, other congressional committees, the
			 Government Accountability Office, other legislative panels, and any other
			 department, agency, bureau, board, commission, office, independent
			 establishment, or instrumentality of the United States (to the fullest extent
			 permitted by law) with respect to the current financial and economic
			 crisis.
				(d)Powers of the
			 Commission
				(1)Hearings and
			 evidenceThe Commission may, for purposes of carrying out this
			 section—
					(A)hold hearings, sit
			 and act at times and places, take testimony, receive evidence, and administer
			 oaths; and
					(B)require, by
			 subpoena or otherwise, the attendance and testimony of witnesses and the
			 production of books, records, correspondence, memoranda, papers, and
			 documents.
					(2)Subpoenas
					(A)ServiceSubpoenas
			 issued under paragraph (1)(B) may be served by any person designated by the
			 Commission.
					(B)Enforcement
						(i)In
			 generalIn the case of contumacy or failure to obey a subpoena
			 issued under paragraph (1)(B), the United States district court for the
			 judicial district in which the subpoenaed person resides, is served, or may be
			 found, or where the subpoena is returnable, may issue an order requiring such
			 person to appear at any designated place to testify or to produce documentary
			 or other evidence. Any failure to obey the order of the court may be punished
			 by the court as a contempt of that court.
						(ii)Additional
			 enforcementSections 102 through 104 of the Revised Statutes of
			 the United States (2 U.S.C. 192 through 194) shall apply in the case of any
			 failure of any witness to comply with any subpoena or to testify when summoned
			 under the authority of this section.
						(iii)IssuanceA subpoena may be issued under this
			 subsection only—
							(I)by the agreement
			 of the Chairperson and the Vice Chairperson; or
							(II)by the
			 affirmative vote of a majority of the Commission, including an affirmative vote
			 of at least one member appointed under subparagraph (C) or (D) of subsection
			 (b)(1), a majority being present.
							(3)ContractingThe
			 Commission may enter into contracts to enable the Commission to discharge its
			 duties under this section.
				(4)Information from
			 Federal agencies and other entities
					(A)In
			 generalThe Commission may
			 secure directly from any department, agency, bureau, board, commission, office,
			 independent establishment, or instrumentality of the United States any
			 information related to any inquiry of the Commission conducted under this
			 section, including information of a confidential nature (which the Commission
			 shall maintain in a secure manner). Each such department, agency, bureau,
			 board, commission, office, independent establishment, or instrumentality shall
			 furnish such information directly to the Commission upon request.
					(B)Other
			 entitiesIt is the sense of the Congress that the Commission
			 should seek testimony or information from principals and other representatives
			 of government agencies and private entities that were significant participants
			 in the United States and global financial and housing markets during the time
			 period examined by the Commission.
					(5)Administrative
			 support servicesUpon the
			 request of the Commission—
					(A)the Administrator
			 of General Services shall provide to the Commission, on a reimbursable basis,
			 the administrative support services necessary for the Commission to carry out
			 its responsibilities under this Act; and
					(B)other Federal
			 departments and agencies may provide to the Commission any administrative
			 support services as may be determined by the head of such department or agency
			 to be advisable and authorized by law.
					(6)Donations of
			 goods and servicesThe Commission may accept, use, and dispose of
			 gifts or donations of services or property.
				(7)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
				(8)Powers of
			 subcommittees, members, and agentsAny subcommittee, member, or
			 agent of the Commission may, if authorized by the Commission, take any action
			 which the Commission is authorized to take by this section.
				(e)Staff of the
			 Commission
				(1)DirectorThe
			 Commission shall have a Director who shall be appointed by the Chairperson and
			 the Vice Chairperson, acting jointly.
				(2)StaffThe
			 Chairperson and the Vice Chairperson may jointly appoint additional personnel,
			 as may be necessary, to enable the Commission to carry out its
			 functions.
				(3)Applicability of
			 certain civil service lawsThe Director and staff of the
			 Commission may be appointed without regard to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and may be paid
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of such title relating to classification and General Schedule pay rates, except
			 that no rate of pay fixed under this paragraph may exceed the equivalent of
			 that payable for a position at level V of the Executive Schedule under section
			 5316 of title 5, United States Code. Any individual appointed under paragraph
			 (1) or (2) shall be treated as an employee for purposes of chapters 63, 81, 83,
			 84, 85, 87, 89, 89A, 89B, and 90 of that title.
				(4)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
				(5)Consultant
			 servicesThe Commission is authorized to procure the services of
			 experts and consultants in accordance with section 3109 of title 5, United
			 States Code, but at rates not to exceed the daily rate paid a person occupying
			 a position at level IV of the Executive Schedule under section 5315 of title 5,
			 United States Code.
				(f)Compensation and
			 travel expenses
				(1)CompensationEach
			 member of the Commission may be compensated at a rate not to exceed the daily
			 equivalent of the annual rate of basic pay in effect for a position at level IV
			 of the Executive Schedule under section 5315 of title 5, United States Code,
			 for each day during which that member is engaged in the actual performance of
			 the duties of the Commission.
				(2)Travel
			 expensesWhile away from their homes or regular places of
			 business in the performance of services for the Commission, members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703(b) of title 5,
			 United States Code.
				(g)Nonapplicability
			 of Federal Advisory Committee ActThe Federal
			 Advisory Committee Act (5 U.S.C. App.) shall not apply to the
			 Commission.
			(h)Report of the
			 Commission; appearance before and consultations with Congress
				(1)ReportOn
			 December 15, 2010, the Commission shall submit to the President and to the
			 Congress a report containing the findings and conclusions of the Commission on
			 the causes of the current financial and economic crisis in the United
			 States.
				(2)Institution-specific
			 reports authorizedAt the discretion of the chairperson of the
			 Commission, the report under paragraph (1) may include reports or specific
			 findings on any financial institution examined by the Commission under
			 subsection (c)(2).
				(3)Appearance
			 before the CongressThe chairperson of the Commission shall, not
			 later than 120 days after the date of submission of the final reports under
			 paragraph (1), appear before the Committee on Banking, Housing, and Urban
			 Affairs of the Senate and the Committee on Financial Services of the House of
			 Representatives regarding such reports and the findings of the
			 Commission.
				(4)Consultations
			 with the CongressThe Commission shall consult with the Committee
			 on Banking, Housing, and Urban Affairs of the Senate, the Committee on
			 Financial Services of the House of Representatives, and other relevant
			 committees of the Congress, for purposes of informing the Congress on the work
			 of the Commission.
				(i)Termination of
			 Commission
				(1)In
			 generalThe Commission, and all the authorities of this section,
			 shall terminate 60 days after the date on which the final report is submitted
			 under subsection (h).
				(2)Administrative
			 activities before terminationThe Commission may use the 60-day
			 period referred to in paragraph (1) for the purpose of concluding the
			 activities of the Commission, including providing testimony to committees of
			 the Congress concerning reports of the Commission and disseminating the final
			 report submitted under subsection (h).
				(j)Authorization of
			 appropriationThere is
			 authorized to be appropriated to the Secretary of the Treasury such sums as are
			 necessary to cover the costs of the Commission.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
